Citation Nr: 0534703	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  99-04 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952 and from October 15, 1990 to November 22, 1990.  He also 
served on active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Air National Guard.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision, in which the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
pertinent part, denied claims for service connection for 
colon cancer, lymphoma with pleural effusions, and a ruptured 
right eardrum.

In November 2000, the Board remanded the service-connection 
issues to the RO for additional development.  In an August 
2002 rating decision, the RO granted service connection for 
chronic sinusitis and assigned an initial noncompensable (0 
percent) disability rating.  Subsequently, in a November 2003 
rating action, VA assigned an initial 10 percent rating, 
effective April 7, 2001.

In October 2003, the veteran testified at an RO hearing; a 
copy of the hearing transcript is associated with the record.  

In an April 2005 decision, the Board affirmed the RO's denial 
of service connection for the other three issues but remanded 
the increased rating issue for additional development.  The 
case is now before the Board further appellate consideration.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The veteran's sinusitis is not manifested by polyps, 
three or more incapacitating episodes of sinusitis per year 
requiring prolonged (lasting for six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He 
testified at an RO hearing.  In VCAA letters dated in May 
2004 and August 2005, VA informed the appellant of the 
provisions of the VCAA and the information that the appellant 
needed to provide in support of his claim, asked the 
appellant to furnish the names and addresses of health care 
providers who had treated him and to sign authorizations for 
release of such information.  The VA also requested the 
veteran to supply any additional information or evidence in 
support of his claim.  Previously, the veteran had submitted 
private treatment records and, in August and September 2005 
responses, the veteran indicated that he had no more evidence 
to submit.  In April 2001, July 2004, and September 2005, the 
veteran was afforded VA examinations.  Private and VA 
treatment records have been associated with the claims file.  
In December 2001, the Social Security Administration National 
Records Center responded that an exhaustive search failed to 
locate the veteran's folder and in earlier responses the 
Capital Area Surgical Associates indicated that they had not 
treated the veteran since 1992, and his medical records were 
no longer available.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994).  Service, VA and private treatment records, VA 
examination reports, hearing testimony, and various lay 
statements have been associated with the claims file.  

The claim was readjudicated in an October 2002 statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs) issued in November 2003, August and September 2004, 
and September 2005.  In the VCAA and various duty to assist 
letters, two rating decisions, a Board remand, an SOC, and 
four SSOCs, and their cover letters, VA notified the veteran 
of what information it had received and what information he 
needed to establish entitlement to a higher initial rating.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2005 remand 
with regard to the issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed before 
VCAA notice was given to the veteran.  The United States 
Court of Appeals for Veterans Claims (Court) acknowledged in 
Pelegrini that when, as here, the § 5103(a) notice was not 
given at the time of the initial AOJ decision, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 for maxillary sinusitis.  Under 
Diagnostic Code 6513, a 10 percent rating is assigned for one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or: more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note which follows these provisions 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2005).  The same 
criteria apply for evaluation of pansinusitis, ethmoid, 
frontal maxillary, and sphenoid sinusitis.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2005).

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis with polyps, a maximum 30 percent rating is 
warranted.  Without polyps, but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is to be 
assigned.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

Service medical records reveal treatment for a head cold in 
October 1950.  Later, Air National Guard medical records show 
that during ACDUTRA in April 1977, a line of duty 
determination was made showing acrosinusitis from April 26, 
1977.  

Private treatment records reflect nasal polyp surgeries were 
performed in June 1979, and May and October 1985.  An 
ethmoidectomy was performed in July 1990, according to a June 
1998 statement from B. C., M.D.  An April 2001 private 
magnetic resonance imaging (MRI) study of the brainstem 
showed right maxillary and bilateral ethmoid sinusitis.  
Private treatment records reflected sinus congestion, in June 
2002, and possible sinusitis, in October 2002.

At an April 2001 VA examination, the veteran reported 
occasional pain over the right hemi-face and green-yellow 
discharge without significant nasal obstruction.  A nasal 
endoscopy revealed the left naris to be within normal limits 
and clear.  On the right, there was mild septal deviation, 
especially along the floor.  There was also significant 
scarring of the right middle meatus and purulence seen from 
the posterior aspect of the nasopharynx.  The assessment was 
chronic sinusitis and mild septal deviation.  In an addendum, 
the examiner noted that the veteran had received multiple 
courses of antibiotics over the years for sinusitis with the 
treatment lasting only 10 days, rather than the recommended 3 
weeks, which brought the veteran relief for as long as 3 
months.  The examiner opined that the veteran had chronic 
sinusitis aggravated or caused by his sinus polyps and 
resulting in obstruction to normal sinus drainage.  Based on 
the veteran's reported history of treatment for nasal polyps 
while in the military, the examiner opined that the veteran's 
current sinus symptomatology was a condition that was 
incurred while in service.

At an initial June 2001 VA treatment visit, the veteran's 
nasal nares were congested and mucosa was pink.  There was no 
frontal or maxillary sinus tenderness with palpation or 
percussion.  A July 2002 computed tomography (CT) scan showed 
mucosal thickening throughout.  There was also evidence of 
prior bilateral antrectomies with middle turbinate resections 
and a prior right-sided Caldwell-Luc procedure.  A September 
2002 VA Ear, Nose and Throat (ENT) consult report reveals 
right septum with no pus or purulence seen.  Flexible scope 
showed extensive post-surgical changes with partial resection 
of middle turbinates and polypoid change seen throughout.  
The assessment was chronic sinusitis symptoms currently well 
controlled.  

At an October 2003 RO hearing, the veteran testified that his 
last sinus surgery was about 20 years ago.  His symptoms 
include headaches, crusting, and post-nasal drip.  He denied 
bed rest with exacerbations but indicated that he was 
prescribed antibiotics three to four times a year, in 
addition, to the inhalers and other medications he normally 
used to control his sinus condition.

At a July 2004 VA examination, the veteran denied any airway 
obstruction or rhinorrhea.  He reported occasional frontal 
and maxillary headaches improved with Tylenol.  In the past, 
the veteran had tried Flonase, which has helped some with 
approximately two courses of antibiotics each year.  Recently 
he tried Clarinex and Singulair for about four months.  
However, he discontinued them, as they were not resulting in 
any significant improvement.  The veteran also reported a 
history of allergic symptoms described as sneezing and 
itching that occurs year-round.  He also reported history of 
sinus surgery about 15 to 20 years ago.  On examination, 
there was no external deformity of the nose.  The septum was 
minimally deviated towards the right, leading to less than 10 
percent obstruction.  He had small papillomatous changes 
along the anterior septum, bilaterally.  There was no 
evidence of pus, polyps or purulence.  Palpitation of the 
sinuses did not reveal any tenderness.  The assessment 
included history of chronic sinusitis that was treated 
surgically 15 to 20 years ago.

A September 2005 VA examination report reveals that, since 
1975, the veteran has had chronic infection characterized by 
headaches, frontal nature, coryza (yellow to green), pain, 
and tenderness over the maxillary sinuses.  He has been 
treated with antibiotics for two episodes, but on regular 
basis uses Flonase daily and takes Fosamax.  An attack 
normally last two to three weeks under treatment, with 
frequency two to four times per year.  There is no 
incapacitation.  No nasal obstruction could be identified.  
Nasal discharge, however, was chronic and was from green to 
yellow to clear.  When it becomes green to yellow three times 
per year, the veteran must seek help.  On examination, there 
was no evidence of interference with breathing through the 
nose but purulent discharge was noted.  There was no 
maxillary or frontal sinus tenderness at time of examination.  
Both nares were wide-open and showed no evidence of 
obstruction.  There was mucosal edema.  Sinus X-rays showed 
hazy changes in the frontal sinus and thickened 
mucoperiosteum and hazy changes in the left maxillary sinus 
consistent with a left maxillary sinus and probable frontal 
sinusitis.  The diagnoses included chronic sinusitis with 
near constant sinusitis, characterized by headaches, pain, 
and tenderness with purulent discharge following multiple 
sinus polypectomies.

The Board finds that there were no distinctive periods where 
the veteran met or nearly approximated the criteria for a 
rating in excess of 10 percent for his service-connected 
sinusitis.  Fenderson, supra.

The Board acknowledges that the veteran has reported 
recurrent sinusitis problems, to include sinus headaches, 
that he averages three to four sinusitis episodes in a year, 
when he has been treated with antibiotics.  However, there is 
no indication that he has had three or more incapacitating 
episodes of sinusitis per year; there is no evidence of any 
episodes of sinusitis which required bed rest and treatment 
by a physician.  With respect to non-incapacitating episodes, 
the Board has as already noted that the veteran has indicated 
that he averages three to four episodes of sinusitis in a 
year, not six or more as required for the next higher rating 
of 30 percent.  Thus, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 6513.  See 38 
C.F.R. § 4.97.

With respect to Diagnostic Code 6522, the Board notes that 
there is no indication that the veteran's service-connected 
sinusitis is manifested now by polyps.  Thus, the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under this diagnostic code.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected sinusitis 
alone has resulted either in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2005).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the above, the Board finds that there were no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a rating in excess of 10 
percent for his service-connected sinusitis.  Accordingly, 
the preponderance of the evidence is against his claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for chronic 
sinusitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


